Exhibit 10.1


INDEMNIFICATION AGREEMENT
This Indemnification Agreement (this “Agreement”) is made and entered into as of
_______, 20___, by and between Trinity Industries, Inc., a Delaware corporation
(the “Company”), and ________________________ (“Indemnitee”).
WHEREAS, qualified persons are reluctant to serve organizations as directors or
officers or in other capacities unless they are provided with adequate
protection against risks of claims and actions against them arising out of their
service to and activities on behalf of such organizations;
WHEREAS, the parties hereto recognize that the legal risks and potential
liabilities, and the threat thereof, associated with lawsuits filed against
persons serving the Company and/or its subsidiaries, and the resultant
substantial time, expense and anxiety spent and endured in defending lawsuits
bears no reasonable relationship to the compensation received by such persons,
and thus poses a significant deterrent and increased reluctance on the part of
experienced and capable individuals to serve the Company and/or its
subsidiaries;
WHEREAS, the uncertainties related to obtaining adequate insurance and
indemnification have increased the difficulty of attracting and retaining such
persons;
WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually agree to indemnify such persons to the fullest extent permitted by
law, so that such persons will serve or continue to serve the Company and/or its
subsidiaries free from undue concern that they will not be adequately
indemnified; and
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for and on behalf of the Company and/or its subsidiaries on
the condition that Indemnitee is indemnified according to the terms of this
Agreement;
NOW, THEREFORE, in consideration of the premises and of Indemnitee’s agreement
to provide services to the Company and/or its subsidiaries and intending to be
legally bound hereby, the parties hereto agree as follows:
1.Certain Definitions.
(a)Beneficial Owner: shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended from time to time.ý


(b)Change in Control: shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:


(i)any person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then-outstanding securities, unless the
transaction resulting in a person becoming the Beneficial Owner of thirty
percent (30%) or more of the combined voting power of the Company’s
then-outstanding securities is approved in advance by the Board of Directors of
the Company, excluding any person who becomes such a Beneficial Owner in
connection with a transaction described in clause (A) of paragraph (iii) below;


(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board


1

--------------------------------------------------------------------------------




of Directors of the Company and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors of the Company or nomination for election by the
Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3rds) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended;


(iii)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other entity, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least sixty percent
(60%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities; or


(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or a sale or disposition (whether by reorganization,
merger, consolidation, split-up, spin-off, split-off, combination, subdivision,
or other similar corporate transaction or event) by the Company of all or
substantially all of the Company’s assets (in one transaction or a series of
transactions within any period of twenty-four (24) consecutive months) other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least sixty percent (60%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. The sale or disposition of a subsidiary or a
division of the Company, or certain assets of the Company (or of a subsidiary of
the Company), shall not be a Change in Control unless any such transaction or
series of related transactions results in a sale or disposition by the Company
of all or substantially all of the Company’s assets as provided in this
subparagraph (iv).


(c)Claim: any threatened, pending or completed action, suit or proceeding
(including any mediation, arbitration or other alternative dispute resolution
proceeding), whether instituted by or in the right of the Company or by any
other party, or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil (including intentional and unintentional tort claims), criminal,
administrative, investigative or other.


(d)Expenses: include attorneys’ fees and all other costs, fees, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or otherwise


2

--------------------------------------------------------------------------------




participating in (including on appeal), or preparing to investigate, defend, be
a witness in or otherwise participate in, any Claim relating to any
Indemnifiable Event.


(e)Expense Advance: as defined in Section 2(a) hereof.


(f)Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was serving as a member of the Board of Directors or an officer
of the Company or any of its subsidiaries, or is or was serving at the request
of the Company as a director, manager, officer, trustee, employee or agent of
another corporation, limited liability company, partnership, joint venture,
trust or other enterprise.


(g)Independent Legal Counsel: a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five (5) years previous to the selection or appointment has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party, or (ii) any other party to the Claim for which Indemnitee is seeking
indemnification hereunder (other than with respect to matters concerning the
rights of Indemnitee under this Agreement or of other indemnitees under similar
indemnity agreements). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.


(h)Reviewing Party: (i) member or members of the Company’s Board of Directors
who is not a party to the particular Claim, issue or matter for which Indemnitee
is seeking indemnification, or (ii) Independent Legal Counsel.


2.Basic Indemnification Arrangement.
(a)In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
sixty (60) days after written demand is presented to the Company, against any
and all Expenses, claims, damages, liabilities, losses, judgments, fines, excise
taxes, penalties and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, claims, damages, liabilities, losses, judgments, fines, excise
taxes, penalties or amounts paid in settlement) of such Claim. If so requested
by Indemnitee, the Company shall advance (within twenty (20) business days of
such request) any and all Expenses to Indemnitee (an “Expense Advance”). Expense
Advances shall be made without regard to the ability of Indemnitee to repay such
amounts. Any such Expense Advances shall be made on an unsecured basis and be
interest-free.
(b)Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) above shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
Independent Legal Counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(a) shall be subject to the condition that (A) if, when and to the
extent that the Reviewing Party ultimately determines that Indemnitee would not
be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee for all such amounts theretofore paid,
and (B) Indemnitee shall execute a written undertaking in substantially the form
attached hereto as Exhibit A or in such form as may


3

--------------------------------------------------------------------------------




be required under applicable law as in effect at the time of the execution
thereof, to reimburse all such amounts theretofore paid; provided, however, that
if Indemnitee has commenced or thereafter commences legal proceedings in the
Delaware Court of Chancery to secure a determination that Indemnitee should be
indemnified under applicable law, (A) any determination made by the Reviewing
Party that Indemnitee would not be permitted to be indemnified under applicable
law, or (B) the outcome of any Claim, shall not be binding, and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). If there has not been a Change
in Control, the Reviewing Party shall be members of the Company’s Board of
Directors who are not a party to the particular Claim, issue or matter for which
Indemnitee is seeking indemnification, and if there has been such a Change in
Control (other than a Change in Control which has been approved by a majority of
the Company’s Board of Directors who were directors immediately prior to such
Change in Control) or if no such disinterested directors are available, the
Reviewing Party shall be the Independent Legal Counsel referred to in Section 3
hereof. If there has been no determination by the Reviewing Party or if the
Reviewing Party determines that Indemnitee substantively would not be permitted
to be indemnified in whole or in part under applicable law, Indemnitee shall
have the right to commence litigation in the Delaware Court of Chancery seeking
an initial determination by the Court of Chancery or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. In the event that Indemnitee does not
commence such litigation within ninety (90) days following a determination by
the Reviewing Party, such determination by the Reviewing Party shall be
conclusive and binding on the Company and Indemnitee.
(c)The Company shall not be liable to indemnify Indemnitee under this Agreement
for any amounts paid in settlement of any Claim effected without its written
consent. The Company shall not settle any Claim in any manner which would impose
any penalty, liability or limitation on Indemnitee without Indemnitee’s written
consent. Neither the Company nor Indemnitee will unreasonably withhold their
consent to any proposed settlement.
3.Change in Control. The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control), then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or Company charter or bylaw
provision now or hereafter in effect relating to Claims for Indemnifiable
Events, the Company shall seek legal advice only from Independent Legal Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees and expenses of the Independent Legal
Counsel referred to above and to fully indemnify such counsel against any and
all reasonable fees and expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.
4.Indemnification for Additional Expenses. If any claim for indemnification or
Expense Advance made by Indemnitee pursuant to Section 2 is not paid in full
within the respective time periods contemplated therein, then Indemnitee may, at
any time thereafter, bring suit against the Company to recover the unpaid amount
of such claim. To the fullest extent permitted by law, if Indemnitee is
successful in whole or in part in any suit (a) brought by Indemnitee pursuant to
Section 2(a) or (b), (b) brought by the Company to recover an Expense Advance
pursuant to the terms of an undertaking or (c) brought by Indemnitee to recover
under any directors’ and officers’ liability insurance policies maintained by
the Company, then


4

--------------------------------------------------------------------------------




Indemnitee shall be entitled to be paid the expense of prosecuting or defending
such suit. In addition, if so requested by Indemnitee, the Company shall advance
to Indemnitee any and all expenses incurred by Indemnitee in connection with
such suit.
5.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any claim, issue or matter therein, including dismissal
without prejudice, Indemnitee shall be indemnified against all Expenses incurred
in connection with such successful defense.
6.Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified or to
receive Expense Advances hereunder, the burden of proof shall be on the Company
to establish that Indemnitee is not so entitled.
7.No Presumptions. For purposes of this Agreement, the termination of any claim,
action, suit or proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere or its
equivalent shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law, shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.
8.Nonexclusivity; Subsequent Change in Law. The rights of Indemnitee hereunder
shall be in addition to any other rights Indemnitee may have under the Company’s
charter or bylaws, Delaware law or otherwise. To the extent that a change in
Delaware law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s charter or bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. To the extent that a change in Delaware law (whether by
statute or judicial decision) narrows the right of a Delaware corporation to
indemnify its officers or directors, such changes, to the extent not otherwise
required by such law, statute, or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder.
9.Amendments; Waiver. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
10.Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
11.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors or
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), spouses, heirs, executors, administrators and personal
or legal representatives. This


5

--------------------------------------------------------------------------------




Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a director or officer of the Company.
12.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
13.Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
14.Demands, Requests and Notices to the Company. Any demands, requests or
notices from Indemnitee to the Company (a) shall be directed to Trinity
Industries, Inc., 2525 N. Stemmons Freeway, Dallas, Texas 75207, Attention:
President (or such other address as the Company shall designate in writing to
Indemnitee) and (b) shall be deemed received three (3) business days after the
date sent by certified or registered mail, postage prepaid, return receipt
requested, properly addressed.
15.Supersedes and Terminates Prior Indemnification Agreement. This Agreement
supersedes and terminates any prior Indemnification Agreement, designated as
such, between the parties to this Agreement with regard to indemnification by
the Company of Indemnitee as a director or officer of the Company, and any such
prior Indemnification Agreement is hereby terminated and of no further force or
effect.
16.Counterparts. This Agreement may be executed in one or more counterparts,
including by electronic transmission, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement. One such counterpart signed by the party against whom
enforceability is sought shall be sufficient to evidence the existence of this
Agreement.
17.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
made and to be performed in such state without giving effect to the principles
of conflicts of laws.




[Signature page follows]


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
TRINITY INDUSTRIES, INC.
By:
 
Name:
 
Title:
 

INDEMNITEE
 



    








7

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A
FORM OF UNDERTAKING TO REPAY EXPENSE ADVANCE


The Board of Directors of Trinity Industries, Inc.
Re: Undertaking to Repay Expense Advance
Ladies and Gentlemen:
This undertaking is being provided pursuant to that certain Indemnification
Agreement dated as of the ___ day of ______, 20__, by and between Trinity
Industries, Inc. (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [DESCRIPTION OF PROCEEDING] (the “Proceeding”).
Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.
I am subject to the Proceeding by reason of my status as a [INSERT POSITION WITH
THE COMPANY] or by reason of alleged actions or omissions by me in such
capacity. In consideration of the Expense Advance by the Company for Expenses
incurred by me in connection with the Proceeding, I hereby agree that if, in
connection with the Proceeding, it is ultimately determined that I would not be
permitted to ýbe indemnified under applicable law, then I shall promptly
reimburse the portion of such Expense Advance relating to ýthe claims, issues
ýor matters in the Proceeding as to which the foregoing findings have been
established.ý To the extent that the Expense Advance does not relate to a
specific claim, issue or matter in the Proceeding, I agree that such Expenses
shall be allocated on a reasonable and proportionate basis.


IN WITNESS WHEREOF, I have executed this Undertaking on this ______ day of
______________, 20___.


                        




Exhibit A